Exhibit 10.2

 

VENOCO, INC.

 

AMENDED AND RESTATED

2005 STOCK INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT

 

This Stock Option Agreement (the “Agreement”), made as of the      day of
         , 200  , by and between Venoco, Inc., a Delaware corporation (the
“Company”), and                          (the “Participant”).

 

RECITAL

 

The Company desires to provide incentives for eligible Employees, Directors and
Consultants of the Company and its Affiliates to exert maximum efforts for the
success of the Company and its Affiliates, and enable the Participant to acquire
a proprietary interest in the Company through the ownership of the Company’s
common stock, par value $0.01 per share (the “Common Stock”), pursuant to the
terms and conditions of the Amended and Restated Venoco, Inc. 2005 Stock
Incentive Plan (the “Plan”) and this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties agree as follows:

 

1.                                      DEFINITIONS.

 

(a)                                  For purposes of this Agreement, all
capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Plan.

 

(b)                                 Each of the following terms is defined in
the Section set forth opposite each term:

 

Term

 

Section

Agreement

 

Introduction

Cashless Exercise

 

6(b)(ii)

Common Stock

 

Recital

Company

 

Introduction

Exercise Agreement

 

6(a)(i)

Exercise Price

 

2

Expiration Date

 

3

Option

 

2

Participant

 

Introduction

Plan

 

Recital

 

--------------------------------------------------------------------------------


 

2.                                      GRANT OF OPTION. The Company hereby
grants to the Participant a non-qualified stock option (the “Option”) to
purchase               shares of Common Stock at the exercise price of $      
per share (the “Exercise Price”), subject to the terms and conditions of this
Agreement and the Plan. This Option shall be treated as a non-qualified stock
option and will not qualify as an incentive stock option within the meaning of
Section 422 of the Code.

 

3.                                      OPTION TERM. The Option granted hereby
shall expire on                       (the “Expiration Date”), unless sooner
terminated or modified under the provisions of this Agreement or the Plan.
Except as otherwise set forth herein, the Option may not be exercised after the
Expiration Date.

 

4.                                      VESTING. The Option shall vest and be
exercisable by the Participant in accordance with the following schedule:

 

Date

 

Number of
Options Vested

Date of Grant

 

 

First Anniversary

 

 

Second Anniversary

 

 

Third Anniversary

 

 

Fourth Anniversary

 

 

 

5.                                      NON-ASSIGNABILITY. Any attempted
assignment, transfer, pledge, hypothecation or other disposition of an Option
not specifically permitted in the Plan shall be null and void and without
effect.

 

6.                                      MODE OF EXERCISE.

 

(a)                                  The Option may be exercised in whole or in
part. The Option shall be exercisable by the delivery to the Secretary of the
Company of:

 

(i)                                     an executed Option Exercise Agreement in
substantially the form attached hereto as Exhibit A or such other form as the
Board or the Committee may require from time to time (the “Exercise Agreement”);

 

(ii)                                  payment for the Exercise Price as provided
pursuant to Section 6(b) below;

 

(iii)                               satisfaction of the tax withholding
provisions of Section 10; and

 

(iv)                              any written statements or agreements required
by the Board or the Committee to be made by the Participant pursuant to the Plan
or this Agreement.

 

(b)                                 Payment for the shares of Common Stock to be
purchased pursuant to the Option may be made by any of the following methods:

 

2

--------------------------------------------------------------------------------


 

(i)                                     Participant may pay by check or
electronic funds transfer to the Company, subject to such specific procedures or
directions as the Board or the Committee may establish;

 

(ii)                                  Subject to the requirements of applicable
law, Participant may elect to receive upon exercise of the Option the net number
of shares of Common Stock determined according to the following formula (a
“Cashless Exercise”):

 

Net Number

 

=

 

(A x B) - (A x C)

 

 

 

 

B

 

For the purpose of this formula:

 

A  =   the total number of shares with respect to which the Option is then being
exercised.

B  =   the Fair Market Value (as defined in the Plan) per share of the Common
Stock on the date the Exercise Agreement is executed.

C  =   the exercise price in effect for the shares with respect to which the
Option is being exercised.

 

7.                                      SECURITIES LAW COMPLIANCE. Subject to
Section 7(h), the Participant acknowledges that the Option and the shares of
Common Stock issued or delivered upon exercise of the Option are not being
registered under the Securities Act or applicable state securities laws. The
Participant, by executing this Agreement, hereby makes the following
representations to the Company and acknowledges that the Company’s reliance on
federal and state securities law exemptions from registration and qualification
is predicated, in substantial part, upon the accuracy of these representations:

 

(a)                                  The Participant is acquiring the Option
and, if and when he/she exercises the Option, will acquire the shares of Common
Stock solely for the Participant’s own account, for investment purposes only,
and not with a view to or an intent to sell, or to offer for resale in
connection with any unregistered distribution, all or any portion of the shares
within the meaning of the Securities Act or applicable state securities laws.

 

(b)                                 The Participant has had an opportunity to
ask questions and receive answers from the Company regarding the terms and
conditions of the Option and the restrictions imposed on any shares of Common
Stock acquired upon exercise of the Option. The Participant has been furnished
with, and/or has access to, such information as he/she considers necessary or
appropriate for deciding whether to exercise the Option and acquire shares of
Common Stock. However, in evaluating the merits and risks of an investment in
the Common Stock, the Participant has and will rely upon the advice of his/her
own legal counsel, tax advisors, and/or investment advisors.

 

(c)                                  The Participant is aware that the Option
may be of no practical value, that any value it may have depends on its vesting
and exercisability as well as an increase in the value of the underlying shares
of Common Stock to an amount in excess of the Exercise Price, and that any
investment in common shares of a closely held entity such as the Company is

 

3

--------------------------------------------------------------------------------


 

non-marketable, non-transferable and could require capital to be invested for an
indefinite period of time, possibly without return, and at substantial risk of
loss.

 

(d)                                 The Participant understands that any shares
of Common Stock acquired on exercise of the Option will be characterized as
“restricted securities” under the federal securities laws, and that, under such
laws and applicable regulations, such securities may be resold without
registration under the Securities Act only in certain limited circumstances,
including in accordance with the conditions of Rule 144 promulgated under the
Securities Act, as presently in effect, with which the Participant is familiar.

 

(e)                                  The Participant has read and understands
the restrictions and limitations set forth in the Plan and this Option
Agreement, which are imposed on the Option and any shares of Common Stock which
may be acquired upon exercise of the Option.

 

(f)                                    At no time was an oral representation
made to the Participant relating to the Option or the acquisition of shares of
Common Stock and the Participant was not presented with or solicited by any
promotional meeting or material relating to the Option or the Common Stock.

 

(g)                                 All certificates evidencing shares of Common
Stock issued or delivered pursuant to the exercise of the Option shall bear the
following legend and/or any other appropriate or required legends under
applicable laws:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED OR QUALIFIED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (“ACT”), NOR HAVE THEY BEEN REGISTERED OR
QUALIFIED UNDER THE SECURITIES LAWS OF ANY STATE. NO TRANSFER OF SUCH SECURITIES
WILL BE PERMITTED UNLESS A REGISTRATION STATEMENT UNDER THE ACT IS IN EFFECT AS
TO SUCH TRANSFER, THE TRANSFER IS MADE IN ACCORDANCE WITH RULE 144 UNDER THE ACT
OR, IN THE OPINION OF COUNSEL TO THE CORPORATION, REGISTRATION UNDER THE ACT IS
UNNECESSARY IN ORDER FOR SUCH TRANSFER TO COMPLY WITH THE ACT AND WITH
APPLICABLE STATE SECURITIES LAWS.

 

(h)                                 Notwithstanding the foregoing, this
Section 7 shall apply only if and to the extent the Option and the shares of
Common Stock issued or delivered upon exercise of the Option are not registered
under the Securities Act and applicable state securities laws.

 

8.                                      PLAN CONTROLLING. The Option and all
rights of the Participant under this Agreement are subject to, and the
Participant agrees to be bound by, all of the terms and conditions of the Plan,
incorporated herein by this reference. In the event of a conflict or
inconsistency between this Agreement and the Plan, the Plan shall govern. The
Participant acknowledges receipt of a copy of the Plan and agrees to be bound by
the terms thereof and of

 

4

--------------------------------------------------------------------------------


 

this Agreement. The Participant acknowledges reading and understanding the Plan
and this Agreement. Unless otherwise expressly provided in other sections of
this Agreement, provisions of the Plan that confer discretionary authority on
the Board or the Committee do not and shall not be deemed to create any rights
in the Participant unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Board or the Committee so conferred by
appropriate action of the Board or the Committee under the Plan after the date
hereof.

 

9.                                      RIGHTS PRIOR TO EXERCISE OF OPTION. The
Participant shall not have any rights as a stockholder with respect to any
Common Stock subject to the Option prior to the date on which he is recorded as
the holder of such Common Stock on the records of the Company.

 

10.                               WITHHOLDING TAXES. If the Company has or will
have a legal obligation to withhold the taxes related to the Option, such Option
may not be granted, vested or exercised, in whole or in part, unless such tax
obligation is first satisfied in a manner satisfactory to the Company. If
permitted by the Board or the Committee, the Participant may satisfy any
federal, state or local tax withholding obligation relating to the exercise or
acquisition of any Common Stock under the Option by any of the following means
(in addition to the Company’s right to withhold from any compensation paid to
the Participant by the Company) or by a combination of such means: 
(a) tendering a cash payment in Dollars; (b) authorizing the Company to withhold
Common Stock from the Common Stock otherwise issuable to the Participant as a
result of the exercise or acquisition of Common Stock under the Option;
provided, however, that no shares of Common Stock are withheld with a value
exceeding the minimum amount of tax required to be withheld by law; or
(c) delivering to the Company unencumbered Common Stock owned by the
Participant.

 

11.                               SATISFACTION OF ALL RIGHTS TO EQUITY. The
Option is in complete satisfaction of any and all rights that the Participant
may have (under an employment, consulting, or other written or oral agreement
with the Company, or otherwise) to receive (a) stock options or a restricted
stock award with respect to the Company’s securities, and/or (b) any other
equity or derivative security in or with respect to the Company. This Agreement
supersedes the terms of all prior understandings and agreements, written or
oral, of the parties with respect to such matters. The Participant shall have no
further rights or benefits under any prior agreement conveying any right with
respect to any security or derivative security in or with respect to the
Company. The foregoing notwithstanding, this Section 11 shall not adversely
affect the Participant’s rights under any prior option or restricted stock
agreement under the Plan (provided such agreement is expressly labeled as an
option, restricted stock, or award agreement under the Plan and is similar in
form to this Agreement, which has been signed by an authorized officer of the
Company).

 

12.                               NO LIABILITY OF BOARD COMMITTEE MEMBERS. No
member of the Board or any Committee or their designees shall be personally
liable by reason of any contract or other instrument executed by such member or
on his behalf in his or her capacity as a member of the Board or Committee, nor
for any mistake of judgment made in good faith.

 

13.                               AMENDMENT. The Plan, this Agreement and the
Exercise Agreement may be amended pursuant to Section 12 of the Plan. Such
amendment must be in writing and signed by

 

5

--------------------------------------------------------------------------------


 

the Company. The Company may, however, unilaterally waive any provision of the
this Agreement in writing to the extent such waiver does not adversely affect
the interests of the Participant hereunder, but no such waiver shall operate as
or be construed to be a subsequent waiver of the same provision or a waiver of
any other provision hereof.

 

14.                               ARBITRATION. Any dispute, controversy or claim
arising out of or relating to this Agreement, the Plan, and/or the Exercise
Agreement, their enforcement or interpretation, or because of an alleged breach,
default, or misrepresentation in connection with any of their provisions, will
be determined exclusively by confidential, final and binding arbitration in
Denver, Colorado, pursuant to the Colorado Arbitration Act and the rules of the
American Arbitration Association. The arbitration shall be before a single
neutral arbitrator mutually agreed upon by the parties or, if the parties are
unable to agree upon an arbitrator, the arbitrator shall be selected pursuant to
C.R.S. Section 13-22-205. Disputes, controversies or claims subject to final and
binding arbitration under this Agreement include, without limitation, all those
that could otherwise be tried in court to a judge or jury in the absence of this
Section 14. The Participant and the Company agree that they each expressly waive
any rights to have such matters heard or tried before judge or jury in another
tribunal. The arbitrator’s award will be final, binding, and conclusive upon the
parties, subject only to judicial review provided by statute, and a judgment
rendered on the arbitration award can be entered in any state or federal court
having jurisdiction thereof. Nothing in this Section 14, however, shall limit
the right of the parties to stipulate and agree to conduct the arbitration
before and pursuant to the then existing rules of any other agreed-upon
arbitration services provider.

 

15.                               NOTICE. Any notice to be given under the
Option Agreement shall be in writing and addressed to the Company at its
principal office in Denver, Colorado to the attention of the Chief Executive
Officer, with a copy addressed to the Company at its principal office in
Carpinteria, California to the attention of the General Counsel, and to the
Participant at the address reflected or last reflected on the Company’s payroll
records, or to such other address as is provided by the Participant in writing.
Any notice shall be delivered in person or shall be enclosed in a properly,
sealed envelope, addressed as aforesaid, registered or certified, and deposited
(postage and registry or certification fee prepaid) in a post office or branch
post office regularly maintained by the United States Government. Any such
notice shall be given only when received, but if the Participant is no longer an
Employee, Director or Consultant, shall be deemed to have been duly given as of
the date mailed in accordance with this provision.

 

16.                               GOVERNING LAW. This Agreement and all rights
arising hereunder shall be governed by, and construed and interpreted in
accordance with, the laws of the Delaware.

 

NEITHER THE PLAN NOR THIS AGREEMENT SHALL BE CONSTRUED AS GIVING THE PARTICIPANT
THE RIGHT TO BE RETAINED IN THE EMPLOY OR SERVICE OF THE COMPANY OR ANY
AFFILIATE THEREOF, NOR SHALL THEY INTERFERE IN ANY WAY WITH THE RIGHT OF THE
COMPANY OR ANY AFFILIATE THEREOF, AS APPLICABLE, TO TERMINATE THE PARTICIPANT’S
EMPLOYMENT OR SERVICE AT ANY TIME WITH OR WITHOUT CAUSE.

 

* * * * *

 

6

--------------------------------------------------------------------------------


 

Executed as of the day and year first above written.

 

 

VENOCO, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

VENOCO, INC.

AMENDED AND RESTATED

2005 EMPLOYEE STOCK INCENTIVE PLAN

OPTION EXERCISE AGREEMENT

 

The undersigned (the “Purchaser”) hereby irrevocably elects to exercise his/her
right, evidenced by that certain Non-qualified Stock Option Agreement dated as
of                          (the “Option Agreement”) under the Venoco, Inc.
Amended and Restated 2005 Employee Stock Incentive Plan (the “Plan”), to
purchase                        shares of Common Stock, par value $0.01 per
share (the “Shares”), of Venoco, Inc., a Delaware Company (the “Company”), at an
exercise price of                           dollars per share. Capitalized terms
used herein and not otherwise defined shall have the meaning set forth in the
Option Agreement, or if not contained therein, in the Plan.

 

1.                                       Form of Exercise Price. The Purchaser
intends that payment of the Exercise Price shall be made as (check applicable
line):

 

o

a cash exercise with respect to                               shares of Common
Stock; and/or

 

 

o

a Cashless Exercise with respect to                               shares of
Common Stock.

 

 

2.                                       Purchase Price. In the event the
Purchaser has elected a cash exercise with respect to some or all of the Shares
to be issued pursuant hereto, the Purchaser shall pay the exercise price of
$                              per share, for an aggregate exercise amount of
$                              to the Company in accordance with the terms of
the Option Agreement.

 

3.                                       Delivery. The Company shall deliver a
certificate representing the Shares and registered in the name of the Purchaser
to:

 

 

4.                                       Investment Representations. The
Purchaser acknowledges that the sale of the Shares by the Purchaser is
restricted by the Securities Act and applicable state securities laws. The
Purchaser hereby affirms the representations made by the Purchaser in Section 7
of the Option Agreement, effective as of the date of the Option Agreement and as
of the date hereof (subject to Section 7(h) of the Option Agreement). Such
representations are incorporated herein by this reference.

 

5.                                       Plan and Option Agreement. The
Purchaser acknowledges that all of his/her rights are subject to, and the
Purchaser agrees to be bound by, all of the terms and conditions of the Plan and
the Option Agreement, both of which are incorporated herein by this reference.
If a

 

--------------------------------------------------------------------------------


 

conflict or inconsistency between the terms and conditions of this Exercise
Agreement and of the Plan and Option Agreement shall arise, the terms of the
Plan and/or Option Agreement shall govern. The Purchaser acknowledges receipt of
a copy of all documents referenced herein and acknowledges reading and
understanding these documents and having an opportunity to ask any questions
that he/she may have had about them. Any controversy or claim arising out of or
relating to this Exercise Agreement shall be submitted to arbitration in
accordance with Section 14 of the Option Agreement, and Delaware law shall apply
as provided in Section 16 of the Option Agreement.

 

7.                                       Entire Agreement. This Exercise
Agreement, the Option Agreement, and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof. The Plan,
the Option Agreement and this Exercise Agreement may be amended pursuant to
Section 12 of the Plan. Such amendment must be in writing and signed by the
Company. The Company may, however, unilaterally waive any provision hereof or of
the Option Agreement in writing to the extent such waiver does not adversely
affect the interests of the Participant hereunder, but no such waiver shall
operate as or be construed to be a subsequent waiver of the same provision or a
wavier of any other provision hereof.

 

PURCHASER: 

ACCEPTED BY: 

 

VENOCO, INC.

 

 

 

 

By:

 

 

Signature

 

 

 

Its:

 

 

 

 

 

 

 

Print Name

 

 

(To be completed by the Company after the

 

 

price (including applicable withholding

Date

taxes), value (if applicable) and receipt of
funds is verified.)

 

2

--------------------------------------------------------------------------------

 